Citation Nr: 1542061	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  04-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for scoliosis, for accrued benefits purposes.

2.  Entitlement to service connection for degenerative disc disease of the back (back disability), to include as secondary to scoliosis, for accrued benefits purposes.

3.  Entitlement to service connection for a right leg disability, to include as secondary to scoliosis, for accrued benefits purposes.

4.  Entitlement to service connection for a left thigh disability, to include as secondary to scoliosis, for accrued benefits purposes.

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to scoliosis, for accrued benefits purposes.

6.  Entitlement to service connection for hypertension, for accrued benefits purposes.

7.  Entitlement to service connection for heart disease, to include as secondary to hypertension, for accrued benefits purposes.

8.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1974.  The appellant seeks surviving spouse benefits.  The Veteran died in April 2009.

This appeal initially came to the Board from a March 2003 rating decision.  In February 2007, the Board denied a number of issues and remanded two.  The Veteran appealed that decision to the Court of Appeals for Veterans Claims.

In a December 2008 memorandum decision, the Court vacated the Board decision with respect to eight issues, and remanded the issues to the Board for additional development, consistent with the memorandum decision.  In April 2009, the Board issued a second decision which denied the two issues that had been previously remanded, (entitlement to service connection for asbestosis and for a left thigh disability.  However, the Board was subsequently informed that the Veteran had unfortunately died earlier in April 2009, and, as a result, the April 2009 Board decision was vacated.  Additionally, because of the Veteran's death, the Board dismissed the appeal in May 2011, without any prejudice to the substitution of an eligible person for the purpose of processing the claims to completion.

In May 2012, the RO issued a letter to the appellant of VA's intent to process a claim for substitution of claimant and the opportunity to submit additional evidence.  The RO determined that the appellant was eligible, and granted the motion for substitution.  In July 2012, the Board certified the substitution under 38 U.S.C. § 5121A, denied the issue of entitlement to service connection for asbestosis, and remanded the remaining issues for further development in accordance with the Court's January 2008 memorandum decision.

In September 2013, the Board continued to treat the appellant as a substitute beneficiary under 38 U.S.C.A. § 5121A and denied the issues currently on appeal.  The appellant appealed that decision to the Court.

In a March 2015 panel decision, the Court set aside the September 2013 Board decision because the appellant was not notified of the right to waive the opportunity to substitute and remanded for adjudication of the appellant's claim based on the file as it existed at the time of the Veteran's death, as accrued benefits claims pursuant to 38 U.S.C.A. § 5121(a).

Based on the proceedings before the Court, the Board finds that the appellant has waived substitution and desires the claims to be adjudicated as accrued benefits claims.

REMAND

The Board finds that the Court's decision found that the appellant was denied the opportunity to waive substitution and proceed with the claims as accrued benefits claim based on the evidence of record at the time of the Veteran's death, and that the appellant desired to waive substitution.  The Board recognizes that in 2008, the Court granted a remand for the development of the claim for benefits.  However, as the appellant pursues a claim under 38 U.S.C.A. § 5121(a), VA cannot proceed with additional development and must rely on the evidence of record at the time of the Veteran's death.

The Court remanded this case for adjudication of the claims for accrued benefits purposes, based solely on the evidence of record at the time of the Veterans death in April 2009, pursuant to 38 U.S.C.A. § 5121(a).  The Court found that the appellant was prevented from waiving the right to substitute and VA improperly adjudicated the claims with her as a substitute claimant, and continued to develop the evidence of record pursuant to 38 U.S.C.A. § 5121A.

The Board finds that the claims have not been reviewed by the RO in the first instance as claims for accrued benefits.  Therefore, it would be prejudicial for the Board to do so prior to RO review and issuance of a supplemental statement of the case that considers only the evidence of record at the time of the Veteran's death, without consideration of any evidence developed after that date.  38 C.F.R. § 19.31 (2015).

Accordingly, this case is REMANDED for the following:

The Court decision found that the Veteran desired to waive substitution as a claimant and to proceed with the claims as accrued benefits claims, based on the evidence of record at the time of the Veteran's death.  Readjudicate the issues on appeal as claims for accrued benefits, considering only the evidence of record at the time of the Veteran's death in April 2009, or any evidence constructively of record.  Do not consider any evidence developed, obtained, or submitted after that date unless it was constructively of record at the time of death.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


